Name: 82/700/EEC: Commission Decision of 1 October 1982 amending Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the French, German and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-10-16

 Avis juridique important|31982D070082/700/EEC: Commission Decision of 1 October 1982 amending Decision 82/467/EEC authorizing a number of Member States to sell butter at a reduced price in the form of concentrated butter (Only the French, German and English texts are authentic) Official Journal L 292 , 16/10/1982 P. 0033 - 0033++++COMMISSION DECISION OF 1 OCTOBER 1982 AMENDING DECISION 82/467/EEC AUTHORIZING A NUMBER OF MEMBER STATES TO SELL BUTTER AT A REDUCED PRICE IN THE FORM OF CONCENTRATED BUTTER ( ONLY THE ENGLISH , FRENCH AND GERMAN TEXTS ARE AUTHENTIC ) ( 82/700/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 804/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN MILK AND MILK PRODUCTS ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1183/82 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 7 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 985/68 OF 15 JULY 1968 LAYING DOWN GENERAL RULES FOR INTERVENTION ON THE MARKET IN BUTTER AND CREAM ( 3 ) , AS LAST AMENDED BY THE ACT OF ACCESSION OF GREECE , AND IN PARTICULAR ARTICLE 7A THEREOF , WHEREAS COMMISSION REGULATION ( EEC ) NO 649/78 ( 4 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 1728/82 ( 5 ) , PROVIDES THAT THE MEMBER STATES MAY BE AUTHORIZED TO SELL BUTTER AT A REDUCED PRICE FROM PUBLIC STORAGE OR TO GRANT AID IN RESPECT OF BUTTER FROM PRIVATE STORAGE FOR THE PURPOSE OF ITS RELEASE FOR DIRECT CONSUMPTION AS CONCENTRATED BUTTER ; WHEREAS A NUMBER OF MEMBER STATES WERE AUTHORIZED BY COMMISSION DECISION 82/467/EEC ( 6 ) TO SELL BUTTER AT A REDUCED PRICE IN THE FORM OF CONCENTRATED BUTTER ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS REQUESTED AUTHORIZATION TO SELL A FURTHER QUANTITY OF 2 000 TONNES OF BUTTER IN ORDER TO CONTINUE THE OPERATION ; WHEREAS THE SAID MEMBER STATE IS IN A POSITION TO GUARANTEE THAT THE BUTTER IN QUESTION WILL REACH ITS PRESCRIBED DESTINATION ; WHEREAS IT IS NECESSARY TO ACCEDE TO THIS REQUEST , AND ACCORDINGLY TO AMEND THE SAID DECISION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR MILK AND MILK PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 1 OF DECISION 82/467/EEC , THE QUANTITY OF 3 000 TONNES SHOWN FOR THE FEDERAL REPUBLIC OF GERMANY IS HEREBY REPLACED BY THE QUANTITY OF 5 000 TONNES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY , THE UNITED KINGDOM AND THE FRENCH REPUBLIC . DONE AT BRUSSELS , 1 OCTOBER 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 13 . ( 2 ) OJ NO L 140 , 20 . 5 . 1982 , P . 1 . ( 3 ) OJ NO L 169 , 18 . 7 . 1968 , P . 1 . ( 4 ) OJ NO L 86 , 1 . 4 . 1978 , P . 33 . ( 5 ) OJ NO L 189 , 1 . 7 . 1982 , P . 67 . ( 6 ) OJ NO L 211 , 20 . 7 . 1982 , P . 38 .